 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           COURTNEY HOLLIDAY,                                 CASE NO. C18-609-MJP

11                                   Plaintiff,                 MINUTE ORDER

12                   v.

13           GROUPME INC.,

14                                   Defendant.

15

16           The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge: The Court is in receipt of the parties Stipulated Motion

18   for a Stay. (Dkt. No. 19.) The Court finds that the parties have shown good cause for a stay, and

19   hereby GRANTS the request.

20           This action shall be stayed pending the Federal Communications Commission’s

21   resolution of proceedings related to the interpretation of the Telephone Consumer Protection Act,

22   and all deadlines shall be vacated. As set forth in the parties’ stipulation, the parties shall file a

23

24


     MINUTE ORDER - 1
 1   joint status report with the Court every three months during the stay of this action, and shall

 2   notify the Court promptly once the proceedings are concluded.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed November 2, 2018.

 5
                                                     William M. McCool
 6                                                   Clerk of Court

 7                                                   s/Paula McNabb
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
